Whitaker, Judge,
dissenting :
The statutes relating to extra compensation for customs inspectors, whether from design or through inadvertence, are liberal to an extreme, but, of coures, they must be ap*28plied as written. This the majority has undertaken to do, of course, but I cannot agree that in providing for extra compensation for work on Sundays and holidays Congress used the word “holidays” in the sense the majority thinks it did. The majority says no statute defines the word except as to employees of the Navy Yard, Government Printing Office, and the Bureau of Printing and Engraving, and other per diem employees. Quite so, but when the Act was passed the word had a common acceptation and I have no reason to think that Congress used it in any other than its commonly accepted sense. The man on the street, anyone, would tell you that Christmas was a holiday, so also the 4th of July, and others. If you hired a man and told him he would not have to work on holidays, he would understand, I am quite sure, that he would not have to work on these days and, if he knew of governmental practice, he would understand that he would not have to work on any of those days mentioned in section 86 of Title 5, United States Code. He would have understood this, because habitually, except in times of emergency, government employees are excused from work on these days.
The calendar makers so understand the meaning of the word; banks so understand it; school children so understand it; it is commonly so understood. Congress, of course, uses words in their common acceptation, unless the contrary appears.
In 1894 Congress recognized as legal holidays the days listed in the Act relative to employees of the Navy Yard, etc. It said that Labor Day should be a “legal holiday * * * in the same manner as Christmas, the 1st day of January, the 22nd of February, the 30th day of May, and the 4th day of July are now made by law public holidays” (Act of June 28, 1894; 28 Stat. 96). There is no reason to think that Congress in 1911 understood the word “holidays” to have a different meaning from what they understood it to mean in 1894.
This same meaning was earned into the Act of May 13, 1938 (52 Stat. 351) when Congress made Armistice Day a “legal public holiday,” and into the Act of December 26, 1941 (55 Stat. 862) designating the 4th Thursday of Novem*29ber as Thanksgiving Day, and making it “a legal public holiday to all intents and purposes and in the same manner as” the days listed in the Act relative to employees of the Navy Yard, etc.
Congress has consistently treated those days as “legal public holidays,” and when it passed the Act providing for extra compensation for customs employees required to work on “holidays”, I am convinced it had these days in mind.